Citation Nr: 0824118	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-34 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for restrictive airway 
disease, to include as due to herbicide exposure.

2.  Entitlement to an increased rating for service-connected 
residuals of a fracture of the left mandibular body, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected 
fragment wound scar of the left cheek, currently evaluated as 
10 percent disabling.

4.  Entitlement to a higher initial rating for service-
connected acquired psychiatric disorder, anxiety, major 
depression, and post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of January 2003.  This 
matter was originally on appeal from an August 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  

After the RO last considered all evidence of record and 
issued a supplemental statement of the case in July 2007, the 
veteran submitted additional evidence.  In a written brief 
presentation, dated in June 2008, the veteran's 
representative expressly waived initial RO consideration of 
this evidence.  38 C.F.R. § 20.1304(c) (2007).  Consequently, 
the Board may proceed with the adjudication of this claim 
notwithstanding that the RO has not considered all evidence 
currently in the file.

The issues of entitlement to increased ratings for service-
connected residuals of a fracture of the left mandibular body 
and fragment wound scar of the left cheek are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's restrictive airways disease is related to an 
incident in his active duty service, to include exposure to 
herbicides.

2.  The competent medical evidence shows that the veteran's 
acquired psychiatric disorder, anxiety, major depression, and 
PTSD is manifested by irritability, impaired impulse control 
resulting in threatened violence, hypervigilance, panic 
attacks, and nightmares.


CONCLUSIONS OF LAW

1.   Restrictive airway disease was not incurred or 
aggravated during active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1116 
(West 2002 & Supp. 2008); 38 C.F.R §§ 3.303, 3.307, 3.309 
(2007).  

2.  The schedular criteria for a rating of 70 percent for 
service-connected acquired psychiatric disorder, anxiety, 
major depression, and PTSD have been approximated.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  The RO fulfilled its duty to notify 
in correspondences dated in February 2003, March 2005, March 
2006, and August 2006.  In the August 2006 correspondence, 
the RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also requested that the 
veteran send any evidence in his possession that pertained to 
the claim.  Additionally, the RO informed the veteran that 
when service connection is granted, a disability rating and 
effective date of the award is assigned.  The RO also 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman.

In July 2007, the RO readjudicated both claims decided herein 
and issued a supplemental statement of the case.  The 
issuance of such notice followed by a readjudication of the 
claim remedied any timing defect with respect to issuance of 
compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  Moreover, the veteran responded to the 
VCAA notices in numerous statements of his own, indicating 
that he had a meaningful opportunity to participate in the 
claims process. 

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records, Social Security Administration (SSA) 
records, and VA Medical Center (VAMC) treatment records.  The 
veteran has not identified any medical records relevant to 
the claims that have not been associated with the claims 
file.  The veteran was also provided with VA medical 
examinations for both issues decided herein.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claims.  Accordingly, the Board 
will proceed with appellate review.

        Restrictive Airways Disease

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In the veteran's claim for compensation benefits, dated in 
January 2003, he explained that he had to breathe through his 
mouth because there was a bone in his nose blocking his 
airway.  The veteran felt that his sinus cavity was damaged 
when a grenade hit the left side of his face in September 
1969.  The veteran specifically requested service connection 
for "sinus/breathing problems."  The RO rephrased the issue 
as entitlement to service connection for restrictive airways 
disease.  In September 2007, the RO granted service 
connection for sinus cavity injury and the restrictive 
airways disease issue remained on appeal.  At his 
videoconference hearing, the veteran explained that the 
specific diagnosis for his claimed restrictive airways 
disease was emphysema, chronic obstructive pulmonary disease, 
and that it was the result of his exposure to Agent Orange 
while serving in Vietnam.  

The Board finds no basis for granting service connection for 
any respiratory impairment as a result of his in-service 
injury to the face.  Although the veteran's service medical 
records confirmed that he sustained a shell fragment wound to 
the left cheek in September 1969, he is already service-
connected for a scar of the left cheek, residuals of fracture 
of the left mandibular body, and a sinus cavity disability as 
a result of this injury.  Moreover, at the veteran's 
videoconference hearing he only alleged his claimed 
restrictive airways disease was the result of herbicide 
exposure, but did not alleged any residuals from the grenade 
injury.  For these reasons, the Board considers the veteran's 
claim for "sinus/breathing problems" as a result of the in-
service injury to be resolved.

The Board has also considered whether service connection for 
restrictive airways disease may be granted on any other 
basis, to include as due to herbicide exposure.  In a VA 
examination report, dated in March 2003, Dr. T.B. confirmed a 
diagnosis of restrictive airways disease.  The veteran's VAMC 
progress notes also confirmed a COPD diagnosis (see e.g. 
medicine attending note, dated in May 2003).  The medical 
evidence, however, does not show that the veteran's 
restrictive airways disease/COPD is in any way related to his 
active duty service, and the veteran does not allege that it 
began during service.  Regarding a link between the veteran's 
COPD/restrictive airways disease and herbicide exposure, the 
evidence does not support service connection on this basis 
either.  For herbicide-exposed veterans, service connection 
may be presumed for a number of diseases; COPD, restrictive 
airways disease, and emphysema, however, are not among them.  
See 38 U.S.C.A. §§ 1112, 1116 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309(e) (2007).  

Increased Rating Acquired Psychiatric Disorder, Anxiety, 
Major Depression, and PTSD

The veteran's service-connected acquired psychiatric 
disorder, anxiety, major depression, and PTSD is presently 
assigned a 30 percent rating pursuant to Diagnostic Code 
9413.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2007).  The 
veteran alleges that he is entitled to a higher initial 
rating for this disability.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2007).  

Mental disorders are rated pursuant to the General Rating 
Formula for Mental Disorders (General Rating Formula).  38 
C.F.R. § 4.130, Diagnostic Code 9440 (2007).  Under the 
General Rating Formula, a higher rating of 50 percent rating 
is prescribed for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  For example, scores from 81-90 
reflect absent or minimal symptoms (e.g. mild anxiety before 
an examination), good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument 
with family members).  

Scores from 71-80 reflect symptoms that, if present, are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning.

Scores from 61-70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

Scores from 51-60 reflect some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

Scores from 41-50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).

The veteran described his mental health symptoms in numerous 
correspondences submitted throughout the course of this 
appeal and at his videoconference hearing before the 
undersigned Veterans Law Judge.  In his original claim for 
compensation benefits, dated in February 2005, he reported 
experiencing nightmares and flashbacks on a continuous basis 
and an intolerance for sudden, unexplained loud noises.  In a 
July 2006 statement, the veteran reported nightmares, 
forgetfulness, and an inability to be around people as 
symptoms of his PTSD.  At his videoconference hearing, the 
veteran stated that being around people made him nervous and 
that he was distrustful of everyone.  In many of the 
veteran's statements, he expressed his dissatisfaction with 
the government both now and from his time in the military.  

The veteran also described his irritability, difficulty 
controlling anger, and thoughts of hurting others.  In a 
statement dated in July 2005, the veteran alleged that in 9 
or 10 years on his job as a truck driver, he chased people 
down 25-30 times in fits of road rage.  The veteran also 
alleged in a statement received in April 2006, that he had 
75-150 jobs in 35 years and that he often worked for only 
days or even hours before getting fired for getting into 
fights.  In a statement received in August 2005, the veteran 
discussed plans he had at one point to kill his ex-wife who 
had been cheating on him.  In another statement, received in 
September 2005, the veteran recalled a time when his employer 
held a Christmas party, but he did not go because he planned 
to "blow them all up."  

The veteran provided additional details describing his road 
rage in a statement dated in February 2008.  In that 
statement, he recalled chasing a woman for more than 15 miles 
in Georgia.  The chase ended with the veteran running over 
signs and backing into the woman's car.  The veteran also 
recalled running a woman into a wall in Pennsylvania.  The 
veteran stated, "I do believe I could kill someone that 
would piss me off in a car or truck."  

The medical evidence demonstrated varying levels of severity 
of the veteran's service-connected mental health disability.  
VAMC mental health clinic notes confirmed diagnoses of 
depression and PTSD and showed the veteran was taking 
medications for his conditions (see e.g. clinic note dated in 
April 2005).  These records also reflected GAF scores ranging 
from a low of 45 in February 2007 and a high of 50 in January 
2005.  In the February 2007 mental health clinic note, Dr. 
K.L. described the veteran's PTSD as chronic and severe.

SSA records included a psychological consultation report, 
dated in September 2004, in which Dr. H.S. diagnosed major 
depression, recurrent, in partial remission on Axis I.  On 
Axis II, Dr. H.S. diagnosed personality disorder, not 
otherwise specified.  According to Dr. H.S., the veteran 
acknowledged previous thoughts of hurting his ex-wife.  These 
thoughts were more intense after the divorce than they were 
at the time of the examination.  The veteran reported that he 
probably would not do any harm to his ex-wife and Dr. H.S. 
determined that the risk of the veteran doing such was 
"quite small."  Dr. H.S. assigned a GAF score of 55.

Regarding functional capacity, Dr. H.S. described the 
veteran's ability to do his activities of daily living as 
good.  Dr. H.S. considered the veteran's abilities to 
interact socially and tolerate stress as fair, and ability to 
complete tasks as good.  The ability to interact socially 
with people at work, however, was poor, and ability to adapt 
or respond to the pressures of a day-to-day work setting is 
fair to poor.  

The VAMC clinic notes and SSA examination report, therefore, 
showed a disability marked by serious symptoms and 
significant occupational and social impairment.  VA 
examination reports on the other hand, indicated that the 
veteran's mental health disability was much less severe.  In 
the first of these examination reports, dated in May 2005, 
Dr. L.G. discussed the veteran's pertinent history and 
current examinations findings.  On examination, the veteran 
was found to be oriented to all spheres and displayed no 
impairment of thought process or ability to communicate.  The 
veteran exhibited no inappropriate behavior during the 
interview.  Memory was intact in all spheres and the veteran 
did not display a restricted range of affect.  

Based on these findings, the doctor diagnosed history of 
major depressive disorder, anxiety disorder, and alcohol 
dependence in remission on Axis I.  Dr. L.G. assigned a GAF 
score of 90, which was meant to reflect that the veteran 
would be expected to experience a very mild degree of impact 
on his social and occupational functioning secondary to the 
symptoms of his anxiety disorder.  Dr. L.G. also stated that 
the veteran endorsed experiencing stressors in the military, 
but did not endorse flashbacks or avoidance.  The veteran 
also did not display psychological distress or physiological 
reactivity.  The veteran did endorse feeling detached from 
others, but this may have been impacted by his "antisocial 
traits."  The veteran also endorsed difficulty with sleep, 
irritability, difficulty with concentration, and 
hypervigilance.

In the second VA examination report, dated in May 2007, Dr. 
C.E. confirmed that she had reviewed the veteran's claims 
file and medical records.  Dr. C.E. discussed the veteran's 
pertinent history, the veteran's subjective complaints, and 
her own observations.  The veteran's subjective complaints 
included becoming easily angered and having difficulty 
sleeping.  The veteran also reported that when driving, he 
became angry and verbally assaultive towards other drivers, 
but that since his last examination he had always remained in 
the vehicle.  The veteran also reported experiencing panic 
attacks when driving; these attacks were related to his 
experience of driving a truck in Vietnam.  The veteran also 
reported he had been able to restrain himself from becoming 
violent with others in the past two years.  The veteran did, 
however, admit to shooting his gun in the air to scare 
somebody at one time.  The veteran denied current suicidal or 
homicidal thoughts.

Dr. C.E. observed the veteran to be clean and casually 
dressed, with an appropriate and blunted affect.  The doctor 
noted the presence of persistent paranoid delusions, but did 
not elaborate.  The doctor described the veteran's impulse 
control as "fair" and his thought process as tangential.  
Recent and immediate memory were intact, but the veteran's 
remote memory was mildly impaired.  Regarding the veteran's 
PTSD, the doctor also found the veteran to exhibit persistent 
re-experiencing of the traumatic event, persistent avoidance 
of stimuli associated with the trauma, and persistent 
symptoms of increased arousal.  These symptoms occurred three 
times per week and were longstanding, according to the 
veteran.   

Dr. C.E. diagnosed PTSD on Axis I, and personality disorder 
on Axis II.  Dr. C.E. assigned a GAF score of 70 and 
considered the veteran's PTSD to be mild.  Dr. C.E. explained 
that the veteran's more disabling disorder was related to his 
personality.  The doctor also stated that the veteran's sense 
of entitlement seemed to be contributing to his frustration 
and anger.  Regarding functional impairment, Dr. C.E. 
concluded the veteran's PTSD would not impair the veteran's 
ability to work in a sedentary setting of employment.  Dr. 
C.E. specifically stated that the PTSD signs and symptoms 
would not cause reduced reliability and productivity, or 
result in deficiencies in judgment, thinking, family 
relations, work, or mood.  The veteran's PTSD signs and 
symptoms also would not cause even an occasional decrease in 
work efficiency.  

Upon reviewing the veteran's statements and the medical 
evidence of record, the Board finds that veteran's signs and 
symptoms more closely approximate the criteria for a 70 
percent rating.  The veteran's impaired impulse control is 
reflected in all of the medical evidence.  The veteran's 
numerous statements provide further insight into this 
characteristic.  The veteran's numerous instances of near-
physical confrontation on the road, episodes of fighting at 
work, and threats to harm his ex-wife and fellow coworkers 
are strong indicators of the veteran's potentially dangerous 
irritability.  It is without question that the veteran is 
unable to adapt to many stressful circumstances one would 
face in a workplace.  The veteran's hypervigilance, panic 
attacks, nightmares, and difficulty with concentration also 
support the 70 percent rating.  

Regarding the GAF scores reflecting symptoms ranging from 
serious to minimal, the Board is mindful that the veteran's 
disability shall be evaluated on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of the examination.  38 C.F.R. § 4.126 (2007).  
Thus, the Board considers the GAF scores that treating 
psychiatrists reported on numerous occasions to be reliable 
indicators of the severity of the veteran's mental 
disability.  These scores, which were lower than 50, 
demonstrated serious symptoms.

The Board acknowledges that the veteran's signs and symptoms 
may be attributable to his personality rather than his 
service-connected mental disability.  Unless the medical 
evidence separates the effects of one disorder from another, 
the Board must consider all symptoms in assigning a rating.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (finding 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition).  Here, the evidence 
overall fails to make such a distinction and the Board cannot 
find that the medical evidence separates the effects of one 
disorder from another.  Id.  Although Dr. C.E. did clearly 
indicate the veteran's personality disorder was the sources 
of most of his impairment and that the effects of the PTSD on 
social and occupational functioning were minimal, he 
neglected to discuss the veteran's depression and anxiety.  
These disorders may have contributed to the veteran's 
impairment as well.  To the extent that ambiguities exist, 
the Board must resolve all doubt in the veteran's favor.  
Doing so, the Board finds the criteria for a 70 percent 
rating for the veteran's service-connected acquired 
psychiatric disorder, anxiety, major depression, and PTSD 
have been approximated.  

The Board declines, however, to grant a higher rating of 100 
percent because the evidence does not demonstrate that the 
veteran's service-connected mental health disability is 
characterized by total occupational and social impairment.  
The medical evidence was completely negative for gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
disorientation to time or place, or an intermittent inability 
to perform activities of daily living.  Although the evidence 
demonstrated that the veteran was irritable and had 
difficulties controlling his anger, Dr. H.S. determined that 
the risk of the veteran hurting his ex-wife was small.  
Moreover, by the veteran's own account, he is better able to 
control his temper than in the past.  The Board does not find 
there to be evidence that the veteran is a persistent danger 
of hurting self or others.

        Staged Ratings and Essentials of Evaluative Rating

The Board finds that the 70 percent rating is appropriate for 
the entire appeal period.  Accordingly, a staged rating is 
not in order.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board also finds there to be no evidence that the 
veteran's service-connected acquired psychiatric disorder, 
anxiety, major depression, and PTSD causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Moreover, the veteran has not raised such an issue.  Hence, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2007) for assignment of an extraschedular evaluation.  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).


ORDER

1.  Service connection for restrictive airway disease is 
denied.

2.  Entitlement to an initial rating of 70 percent rating is 
granted for service-connected acquired psychiatric disorder, 
anxiety, major depression, and PTSD, subject to the law and 
regulations controlling the award of monetary benefits. 


REMAND

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id. at 43.

Here, the veteran was provided with VCAA notice pertaining to 
his increased rating claims in correspondence dated in August 
2006.  In this correspondence, the AOJ explained to the 
veteran how it assigned disability ratings and explained what 
type of evidence would assist VA in assigning such a rating.  
The AOJ did not notify the veteran, however, of the criteria 
necessary for establishing entitlement to higher ratings 
under the Diagnostic Codes under which the veteran's 
residuals of a fracture of the left mandibular body and 
fragment wound scar of the left cheek disabilities are rated.  
These disabilities are rated pursuant to Diagnostic Codes 
9905 and 7800 respectively.  Because the criteria for higher 
ratings under these Diagnostic Codes would not be satisfied 
simply by the claimant demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life, the 
veteran must be provided with notice of these criteria.  Id.  

The Board acknowledges that the veteran has also been 
provided with a supplemental statement of the case in July 
2007 that did include these criteria.  The Board, however, 
may not rely on these documents as proof of proper VCAA 
notice.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(2006) (Mayfield II) (stating that various post-decisional 
communications from which a claimant might have been able to 
infer what evidence VA found lacking in the claimant's does 
not satisfy VA's duty of affirmative notification).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
specifically for increased rating claims.  
The veteran should be asked to provide 
evidence demonstrating a worsening or 
increase in severity of residuals of a 
fracture of the left mandibular body and 
fragment wound scar of the left cheek.  
The veteran should be asked to provide 
evidence or information demonstrating the 
effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores 
v. Peake 22 Vet. App. 37 (2008).  The text 
of Diagnostic Codes 9905 and 7800 should 
be included.  As part of that notice, the 
AOJ shall indicate which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the 
veteran.  The veteran should be afforded 
the appropriate period of time for 
response to all written notice and 
development as required by law.

2.  Thereafter, the veteran's claims of 
entitlement to increased ratings for 
service-connected residuals of a fracture 
of the left mandibular body and fragment 
wound scar of the left cheek should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


